              Case 3:18-cr-05363-RJB Document 78 Filed 01/24/20 Page 1 of 6




 1                                                              The Honorable Robert J. Bryan
 2
 3
 4
 5
 6
 7                      UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF WASHINGTON
 8
                                    AT TACOMA
 9
10
      UNITED STATES OF AMERICA,                        NO. CR18-5363 RJB
11
                             Plaintiff,
                                                       GOVERNMENT’S SENTENCING
12
                                                       MEMORANDUM
13
                       v.
14
      PAUL MICHEAL BERGIN,
15
                            Defendant.
16
17                                     I.   INTRODUCTION
18         Defendant Paul Bergin met a thirteen-year-old online and convinced her to engage
19 in self-exploitation and send him images and videos of that self-exploitation. Bergin was
20 initially charged with enticement of a minor, which carries a ten-year mandatory
21 minimum penalty; however, the government agreed to let Bergin plead to a less serious
22 offense, receipt of child pornography, which carries a mandatory minimum of only five
23 years. While Bergin’s case is not without mitigation, there is no question that he knew
24 what he was doing to his victim was wrong. And it is equally clear from his time on
25 pretrial release that Bergin has a great deal of work to do if he is going to succeed on
26 supervision. The same qualities noted by U.S. Probation that to some extent explain why
27 he committed his offense and reduce his moral culpability should also give the Court
28 pause when thinking about the risk he poses in the future.

     GOVERNMENT’S SENTENCING MEMORANDUM - 1                               UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     United States v. Bergin, CR18-5363 RBJ
                                                                           SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
              Case 3:18-cr-05363-RJB Document 78 Filed 01/24/20 Page 2 of 6




 1         The government therefore recommends a sentence at the low-end of the applicable
 2 Guidelines range, seventy-eight months, and a fifteen-year term of supervision.
 3                 II.    FACTUAL AND PROCEDURAL BACKGROUND
 4         In November 2017, Bergin started communicating with a thirteen-year-old girl
 5 (MV) over Facebook Messenger. Bergin knew MV was thirteen when he was talking
 6 with MV and despite that fact, sent her sexually explicit images and asked her to create
 7 and send him sexually explicit images of herself. MV complied and sent Bergin images
 8 and videos of herself in the nude, as well as videos in which she was masturbating.
 9         Facebook detected this activity and sent a CyberTip to the National Center for
10 Missing and Exploited Children. Law enforcement then identified Bergin, and Special
11 Agent Jayme McFarland obtained a search warrant for Bergin. On the date of the search,
12 June 7, 2018, Bergin agreed to speak with the agents and though he initially denied any
13 involvement with the offense, he eventually acknowledged having solicited and received
14 sexually explicit images and videos from MV. He also admitted that he was aware she
15 was thirteen and that he knew what he was doing was wrong.
16         Bergin was arrested and charged by criminal complaint. The Grand Jury then
17 returned an indictment charging him with enticement of a minor. That offense carries
18 mandatory minimum of ten years’ imprisonment and a maximum term of life. In
19 September 2019, the defendant entered into a plea agreement with the government in
20 which he was permitted to plead guilty to receipt of child pornography, which carries a
21 mandatory term of imprisonment of five years and a maximum of twenty years.
22                                III.   GUIDELINES RANGE
23         The government agrees with U.S. Probation’s calculation of the Guidelines, which
24 is also in line with the stipulations of the parties contained in the plea agreement.
25 Specifically, Bergin’s total offense level is thirty-one, and his CHC is I. The parties also
26 recommend that Bergin be granted a three-level variance based on his willingness to
27 undergo and share a psychosexual evaluation for purposes of sentencing. As a result, his
28 Guidelines range would be seventy-eight to ninety-seven months of imprisonment.

     GOVERNMENT’S SENTENCING MEMORANDUM - 2                                UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     United States v. Bergin, CR18-5363 RBJ
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
              Case 3:18-cr-05363-RJB Document 78 Filed 01/24/20 Page 3 of 6




 1                       IV.     SENTENCING RECOMMENDATION
 2          A sentence of seventy-eight months’ imprisonment followed by fifteen years
 3 supervision is sufficient, but not greater than necessary, to meet the objectives outlined in
 4 18 U.S.C. § 3553(a).
 5          For starters, Bergin’s offense is serious and will have a lingering effect on its
 6 victim. Bergin knew it was wrong to solicit self-exploitation imagery from a child and he
 7 did so anyway. Bergin, and others like him, make the digital world a dangerous one for
 8 children who lack both the judgment and maturity to make responsible choices about
 9 what to share online and with whom. Bergin was the adult in the virtual room, and
10 despite knowing what he was doing was wrong, he chose to victimize a thirteen-year-old
11 girl.
12            To be sure, aspects of Bergin’s background and his developmental deficits offer
13 some insight into why Bergin did what he did and to some extent mitigate his level of
14 culpability. Indeed, his unique characteristics and willingness to accept responsibility for
15 his actions were key factors in the government’s decision to permit him to plead to an
16 offense with something less than a ten-year mandatory custodial term.           Importantly,
17 however, this is not a case where Bergin could not appreciate what he was doing was
18 wrong or did not understand what he was doing. He knew it was wrong; he simply did it
19 anyway.
20          Moreover, Bergin’s performance on pretrial supervision is also cause for concern.
21 Despite there being numerous chances, Bergin simply refused to comply with the terms
22 of his bond and cooperate with his pretrial officer. The challenges he faces are real, but
23 it’s also apparent that his failure to follow the rules was not for want of ability to do so
24 but rather a lack of desire to do so. In crafting the custodial sanction, the Court must be
25 mindful not only of what Bergin has done but also what he is likely to do in the future. If
26 his conduct on pretrial release is any guide, the Court should be concerned about what his
27 future holds.
28

     GOVERNMENT’S SENTENCING MEMORANDUM - 3                                  UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
     United States v. Bergin, CR18-5363 RBJ
                                                                              SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
             Case 3:18-cr-05363-RJB Document 78 Filed 01/24/20 Page 4 of 6




 1         For that same reason, the government also recommends a lengthy term of
 2 supervision. While Bergin has a good deal of work to do if he is to be successful on
 3 supervision, the judgment and impulse-control issues he has shown should not inspire
 4 confidence in his ability to not reoffend. The structure and support of federal
 5 supervision, along with the accountability, will be critical in managing the risk Bergin
 6 poses to the community upon his release.
 7         On balance, the government believes a sentence at the low-end of the advisory
 8 range reflects an appropriate weighing of the sentencing factors applicable to this case.
 9 The government therefore recommends that the Court sentence Bergin to a term of
10 seventy-eight months’ imprisonment and fifteen years of supervision.
11                                   V.     RESTUTITION
12         To date, the government has received no restitution request from the victim in this
13 case.
14 //
15 //
16
   //
17
18
19
20
21
22
23
24
25
26
27
28

     GOVERNMENT’S SENTENCING MEMORANDUM - 4                               UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     United States v. Bergin, CR18-5363 RBJ
                                                                           SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
            Case 3:18-cr-05363-RJB Document 78 Filed 01/24/20 Page 5 of 6




1                               VI.    WAIVER OF APPEAL
2          As part of the plea agreement, Bergin has waived his right to appeal the sentence
3 imposed in this case if the sentence does not exceed the applicable Guidelines range
4 determined by the Court at the time of sentencing. If the Court imposes a sentence within
5 this applicable Guidelines range or less, the government respectfully requests that the
6 Court notify Defendant, pursuant to Federal Rule of Criminal Procedure 32(j)(1)(B), that
7 he has waived his appeal rights except as to the effectiveness of legal representation.
8 Otherwise, the government requests that the Court notify Defendant of his right to appeal
9 the sentence as set forth in Title 18, United States Code, Section 3742.
10
11        DATED this 24th day of January, 2020.
12                                                  Respectfully submitted,
13
                                                    BRIAN T. MORAN
14                                                  United States Attorney
15
                                                    s/ Matthew P. Hampton
16                                                  MATTHEW P. HAMPTON
                                                    Assistant United States Attorney
17
                                                    U.S. Attorney’s Office
18                                                  700 Stewart Street, Suite 5220
                                                    Seattle, Washington 98101
19
                                                    Phone: (206) 553-6677
20                                                  Facsimile: (206) 553-2502
                                                    E-mail: matthew.hampton@usdoj.gov
21
22
23
24
25
26
27
28

     GOVERNMENT’S SENTENCING MEMORANDUM - 5                              UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5220
     United States v. Bergin, CR18-5363 RBJ
                                                                          SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
             Case 3:18-cr-05363-RJB Document 78 Filed 01/24/20 Page 6 of 6




1                                CERTIFICATE OF SERVICE
2         I hereby certify that on January 24, 2020, I electronically filed the foregoing with
3 the Clerk of the Court using the CM/ECF system, which will send notification of such
4 filing to the attorney(s) of record for the defendant.
5
6                                                    s/ Becky Hatch
                                                     BECKY HATCH
7
                                                     Legal Assistant
8                                                    United States Attorney’s Office
                                                     700 Stewart Street, Suite 5220
9
                                                     Seattle, Washington 98101
10                                                   Phone: (206) 553-4161
                                                     Fax: (206) 553-0755
11
                                                     E-mail: becky.hatch@usdoj.gov
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     GOVERNMENT’S SENTENCING MEMORANDUM - 6                               UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     United States v. Bergin, CR18-5363 RBJ
                                                                           SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
